               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                     PO-18-5040-GF-JTJ

             Plaintiff,                        Location Code: M13

      vs.                                      ORDER

 CHRISTOPHER KUEHN,

             Defendant.


      On July 10, 2018, the Defendant posted bond in the amount of $1,000 to

Flathead County, Montana, to be held until further order of the Court. On

September 18, 2018 a Judgment was issued by the undersigned ordering the

Defendant to pay a $500.00 fine plus a $30.00 special assessment fee. Accordingly,

     IT IS HEREBY ORDERED that the Court will apply $530.00 to

defendant's fine and special assessment. The remaining balance of $470.00

will be refunded to the Defendant and mailed to the address provided to the

Court by the Defendant.
       DATED this 15th day of November, 2018.
